Per Curiam. This claim arose out of a criminal aggravated assault and battery on October 13,1973, at 3:00 a.m. at 273 Longwood Drive, Kankakee, Illinois. Louise George seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, Ill. Rev. Stat., Ch. 70, Par. 71, et seq. (hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under the Act to wit: "Aggravated Assault, Illinois Revised Statutes, 1973, Ch. 38, par. 12-2.” 2. A detailed summary of the facts and information considered by the Court is contained in an Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter and the facts as reported therein are incorporated in this claimant was severely injured by three gunshots wounds. 3. That said crime occurred at 3:00 a.m. at 273 Longwood Drive, Kankakee, Illinois, at which time claimant was severely injured by three gunshot wounds. 4. That said crime was reported to Kankakee City Police promptly and claimant at all times has cooperated with law enforcement officials. 5. That the alleged assailant has not been identified. 6. Claimant, as indicated by the report of the Attorney General, did not provoke the incident. 7. Claimant is not a relative of or a member of the same household of the assailant. 8. Claimant has suffered pecuniary loss in excess of $200 compensible by section 74 of the Act, to wit: St. Mary’s Hospital 10-13-73 to 11-2-73...............................$3,361.95 Physician....................................... 391.00 Associated Radiologists of Joliet ..................... 193.50 $3,946.45 9. Claimant has not received nor is she entitled to any sums of money as a result of this injury which would be considered a set-off to any award. 10. Pursuant to Ill. Rev. Stat., 1973, Ch. 70, Par. 71, this Court must deduct the first $200 in expenses. 11. That the proof submitted in support of this claim satisfies all of the requirements of this Act and the claim is, therefore, compensible thereunder. It Is Hereby Ordered that the sum of $3,746.45 (Three Thousand Seven Hundred Forty Six Dollars and Forty Five Cents) be awarded Louise K. George as a victim of a violent crime.